OFFICE   OF THE   ATTORNEY    GENERAL   OF   TEXAS
                     AUSTIN
          It 1s ow opinion that the boerd of truetcaa         of a
oomn   eahool dirtrlct      ray employ l rohool bus driver and
p8~ for ma* out of the load        miintonanoe  fund although  euoh
~ohool her only SO rctialrrt~ar      and Ir not 0 rurd   eld nonool.
                                         rourr   very   truly

                                    ATTQRKEY CbEK&RAL
                                                    QF TEXAr